DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 8-10 that the interposer board of claim 4 is an individual element and is connected electrically connected to the circuit substrate (P) or the electronic chip (C) via conductive contacts.  Applicant also argues that IM has heat release patterns (118, 218, 318) that are additional patterns formed on the substrate.  “That is, the heat release patterns 118, 218, 318 of IM is another individual element different from the other element (e.g., an interposer 510 of Im)”.  The Examiner respectfully disagrees.  First, the claim 4 does not recite that “the interposer board is an individual element different from the circuit substrate and the at least one electronic chip respectively” as recited in new claim 11.  Second, paragraphs 113 -115 of IM state the following:  
“[0113] The interposer 510 may include a core board 510c having top and bottom surfaces facing each other, and a first resin layer 510a and a second resin layer 510b formed respectively on the top and bottom surfaces of the core board 510c.
[0114] The first resin layer 510a may include first substrate pads 512a and third heat release patterns 518a that are used to electrically connect the substrate 110 and the semiconductor chip 210a. The semiconductor chip 210a may include bonding pads 212a and second heat release patterns 218a in a bottom surface of the semiconductor chip 210a, i.e. an active surface.
[0115] The second resin layer 510b may include second substrate pads 512b and third heat release patterns 518b that are used to electrically connect the substrate 110 and the semiconductor chip 210b. The semiconductor chip 210b may include bonding pads 212b and second heat release patterns 218b in a bottom surface of the semiconductor chip 210b, i.e. an active surface.”
Paragraphs 66, 82 and 108 disclose that heat release patterns (items 118, 218, 318) can be micro heaters patterns.  Therefore, IM (Fig. 11 and associated text) discloses an interposer board (item 510 or 510 plus 512a, plus 512b plus 518a plus 518b plus 514b) is an individual element and is electrically connected to the circuit substrate (item 110) or the electronic chip (items 210a, 210b) via conductive contacts (items 512a, 512b, 226a, 226b, 514b, 516, 114a).  The Examiner takes the position the rejection is proper.  
	The nonstatutory double patenting rejection is maintained due to lack of a timely filed terminal disclaimer.
	The Examiner suggests that the Applicant’s claim language refer to the embodiment chosen, Species 3, Figs. 5-7.  The Examiner notes that this embodiment discloses the micro heaters are disposed on the insulating body.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 5, 7-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 5 and 7-9 of copending Application No. 16/903,491. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IM et al. (IM) (US 2013/0134606 A1 now US 8,587,134 B2) in view of Liu et al. (Liu) (US 2017/0098629 A1).
	In regards claim 4, IM (Figs. 3-5, 7-11 and associated text) discloses an interposer board having heating function (Figs. 3-5, 7-11), comprising: an insulating body (510); a plurality of top conductive contacts (items 512a, 226a) disposed on the insulating body (item 510); a plurality of bottom conductive contacts (item 512b, 226b, 516) disposed on the insulating body (item 510); and a plurality of micro heaters (items 118, 218, 318) disposed on or in the insulating body (item 510), wherein the micro heaters (items 118, 218, 318) are respectively adjacent to the top conductive contacts (items 512a, 226a) and the bottom conductive contacts (item 512b, 226b, 516); wherein each of the top conductive contacts (items 512a, 226a) or each of the bottom conductive contacts (item 512b, 226b, 516) is heated by the micro heater (items 118, 218, 318), but does not specifically disclose a plurality of conductive connection structures disposed on the insulating body, the conductive connection structures respectively electrically connected to the top conductive contacts and respectively electrically connected to the bottom conductive contacts.
	Liu (Figs. 1-3 and associated text) discloses a plurality of conductive connection structures (items 206, TIVs, paragraph 28) disposed on the insulating body (item 202), the conductive connection structures (items 206, TIVs, paragraph 28) respectively electrically connected to the top conductive contacts (contacts in item 204) and respectively electrically connected to the bottom conductive contacts (contacts in item 104).
	Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the insulating body of IM with the teachings of purpose of an electrical connection.
	In regards claim 5, IM (Figs. 3-5, 7-11 and associated text) as modified by Liu (Figs. 1-3 and associated text) discloses wherein when the insulating body (510) is disposed on a circuit substrate (item 110) for carrying at least one electronic chip (items 210a, 210b), a first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) is disposed between the insulating body (510) and the circuit substrate (110), and a second non-conductive film (items 310a, 310b) is disposed between the at least one electronic chip (items 210a, 210b) and the insulating body (item 510); wherein the at least one electronic chip (items 210a, 210b) is electrically connected to the circuit substrate (item 110) through the interposer board (Figs. 3-5, 7-11), and the first non-conductive film (item 310) and the second non-conductive film (items 310a, 310b) are heated by the micro heaters (items 118, 218, 318); wherein the bottom conductive contacts (item 512b) are respectively electrically connected to a plurality of conductive substrate contacts (item 114a) of the circuit substrate (item 110) respectively through the bottom solders (item 516), and the top conductive contacts (item 512a) are respectively electrically connected to a plurality of conductive chip contacts (items 212a, 212b) of the at least one electronic chip (items 210a, 210b) respectively through the top solders (items 226a, 226b); wherein the conductive connection structure (items 206, TIVs, paragraph 28, Liu) is a straight or non-straight conductive connection body (items 206, TIVs, paragraph 28, Liu), and the conductive connection structure (items 206, TIVs, paragraph 28, Liu) has two opposite sides respectively electrically connected to the top conductive contact ((item 512a, IM, contacts in item 204, Liu) and the bottom conductive contact (item 512b, IM, contacts in item 104, Liu); wherein the micro heaters (items 118, 218, 318, IM) are divided into a plurality of top micro heaters (item 218, IM) and a plurality of bottom micro heaters (items 118, 318, IM), the top micro heater (item 218, IM) is closer to the at least one electronic chip (items 210a, 210b) than the bottom micro heater (items 118, 318, IM) is, and the bottom micro heater (items 118, 318, IM) is closer to the circuit substrate (item 110) than the top micro heater (item 218, IM) is.
	In regards claim 7, IM (Figs. 3-5, 7-11 and associated text) discloses an electronic device (Figs. 3-5, 7-11) comprising a circuit substrate (item 110), an interposer board (item 510) disposed on the circuit substrate (item 110), and at least one electronic chip (items 210a, 210b) been carried by the interposer board (item 510), the interposer board (item 510) comprising: an insulating body (item 510); a plurality of top conductive contacts (items 512a, 226a) disposed on the insulating body; a plurality of bottom conductive contacts (items 512b, 226b, 516) disposed on the insulating body (item 510); and a plurality of micro heaters (items 118, 218, 318) disposed on or in the insulating body (item 510), wherein the micro heaters (items 118, 218, 318) are respectively adjacent to the top conductive contacts (items 512a, 226a) and the bottom conductive contacts (items 512b, 226b, 516); wherein each of the top conductive contacts (items 512a, 226a) or each of the bottom conductive contacts (items 512b, 226b, 516) is heated by the corresponding micro heater (items 118, 218, 318), but does not specifically disclose a plurality of conductive connection structures disposed on the insulating body, the conductive connection structures respectively electrically connected to the top conductive contacts and respectively electrically connected to the bottom conductive contacts.
	Liu (Figs. 1-3 and associated text) discloses a plurality of conductive connection structures (items 206, TIVs, paragraph 28) disposed on the insulating body (item 202), the conductive connection structures (items 206, TIVs, paragraph 28) respectively electrically connected to the top conductive contacts (contacts in item 204) and respectively electrically connected to the bottom conductive contacts (contacts in item 104).
	Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the insulating body of IM with the teachings of purpose of an electrical connection.
	In regards claim 8, IM (Figs. 3-5, 7-11 and associated text) as modified by Liu (Figs. 1-3 and associated text) discloses a first non-conductive film (items 310 plus 312 or 310 plus 312 plus 120) is disposed between the insulating body (510) and the circuit substrate (110), and a second non-conductive film (items 310a, 310b) is disposed between the at least one electronic chip (items 210a, 210b) and the insulating body (item 510); wherein the at least one electronic chip (items 210a, 210b) is electrically connected to the circuit substrate (item 110) through the interposer board (Figs. 3-5, 7-11), and the first non-conductive film (item 310) and the second non-conductive film (items 310a, 310b) are heated by the micro heaters (items 118, 218, 318); wherein the bottom conductive contacts (item 512b) are respectively electrically connected to a plurality of conductive substrate contacts (item 114a) of the circuit substrate (item 110) respectively through the bottom solders (item 516), and the top conductive contacts (item 512a) are respectively electrically connected to a plurality of conductive chip contacts (items 212a, 212b) of the at least one electronic chip (items 210a, 210b) respectively through the top solders (items 226a, 226b); wherein the conductive connection structure (items 206, TIVs, paragraph 28, Liu) is a straight or non-straight conductive connection body (items 206, TIVs, paragraph 28, Liu), and the conductive connection structure (items 206, TIVs, paragraph 28, Liu) has two opposite sides respectively electrically connected to the top conductive contact ((item 512a, IM, contacts in item 204, Liu) and the bottom conductive contact (item 512b, IM, contacts in item 104, Liu); wherein the micro heaters (items 118, 218, 318, IM) are divided into a plurality of top micro heaters (item 218, IM) and a plurality of bottom micro heaters (items 118, 318, IM), the top micro heater (item 218, IM) is closer to the at least one electronic chip (items 210a, 210b) than the bottom micro heater (items 118, 318, IM) is, and the bottom micro heater (items 118, 318, IM) is closer to the circuit substrate (item 110) than the top micro heater (item 218, IM) is.
	In regards claim 9, IM (Figs. 3-5, 7-11 and associated text) as modified by Liu (Figs. 1-3 and associated text) discloses wherein the interposer board (item 510) further comprises: a plurality of first top power input contacts (item 119) disposed on a top side of the insulating body (item 510), each of the first top power input contacts (item 119) electrically connected to at least one of the top micro heaters (item 218); a plurality of bottom power input contacts (item 119) disposed on a bottom side of the insulating body (item 510), each of the bottom power input contacts (item 119) electrically connected to at least one of the bottom micro heaters (items 118, 318); and a plurality of second top power input contacts (item 119) disposed on the top side of the insulating body (item 510), each of the second top power input contacts (item 119) electrically connected to the corresponding bottom power input contact (item 119) through a conductive channel (TIVs, paragraph 28, Liu).
	In regards claim 10, IM (Figs. 3-5, 7-11 and associated text) discloses wherein a plurality of top solders (items 226a, 226b) are respectively disposed on the top conductive contacts (item 512a), a plurality of bottom solders (items 226b, 516) are respectively disposed on the bottom conductive contacts (item 512b), and the top solders (items 226a, 226b) and the bottom solders (items 226b, 516) are heated by the micro heaters (items 118, 218, 318).
	In regards claim 11, IM (Figs. 3-5, 7-11 and associated text) discloses wherein the interposer (item 510 or 510 plus 512a, plus 512b plus 518a plus 518b plus 514b) is an individual element different from the circuit substrate (110) and the at least one electronic chip (items 210a, 210b) respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 2, 2022